                 Case 20-50769-CTG         Doc 20      Filed 06/18/21   Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                     )
                                                           )   Chapter 11
                                                           )
PROMISE HEALTHCARE GROUP, LLC et al.,                      )   Case No. 18-12491 (CGT)
                                                           )
                             Debtors.                      )
                                                           )
                                                           )
SUCCESS HEALTHCARE 1, LLC and                              )
PROMISE HEALTHCARE, INC.,                                  )   Adv. No. 20-50769 (CGT)
                                                           )
                             Plaintiffs,                   )
                                                           )
         v.                                                )
                                                           )
SURGICAL PROGRAM DEVELOPMENT, LLC                          )
and BRENDAN BAKIR, individually,                           )
                                                           )
                             Defendants.                   )
                                                           )

              PARTIES’ JOINT REPORT REGARDING RULE 26(f) CONFERENCE

         NOW COME Success Healthcare 1, LLC (“Success”), Promise Healthcare, Inc., Surgical

Program Development, LLC (“SPD”) and Brendan Bakir (collectively the “Parties”) and file this

Joint Report Regarding Rule 26(f) Conference, as follows:

         1.      The Parties have conferred regarding discovery issues and scheduling as required

by Federal Rule of Civil Procedure 26(f), made applicable hereto by Bankruptcy Rule 7026(f).

         2.      The Parties were able to agree on certain of the deadlines, but the Parties have not

been able to reach an agreement on several of the deadlines, as noted in in the proposed dates as

set forth below.




030680-84269/4843-0851-2747.1
                                                 -1-
               Case 20-50769-CTG            Doc 20       Filed 06/18/21    Page 2 of 5




            EVENT                       PLAINTIFFS’ DATE                  DEFENDANTS’ DATE

Amendment of pleadings              30 days from entry of              Agreed
                                    Scheduling Order

Initial Disclosures                 30 days from entry of              Agreed
                                    Scheduling Order

Designation of Experts by part 105 days from entry of                  9 months
of the burden of proof         Scheduling Order

Responsive expert                   135 days from entry of             10 months
Designations                        Scheduling Order

Discovery cutoff                    165 days from entry of             12 months
                                    Scheduling Order

Dispositive motions                 180 days from entry of             13 months
                                    Scheduling Order

Pretrial conference                 TBD/December 2021 -                Fall 2022
                                    January 2022

       3.        The Parties do not believe it is necessary to alter the standard discovery rules

under Rule 26.

       4.        Plaintiffs’ Position: Plaintiffs do not believe that this is a case that should take 1.5

years to proceed to trial, as suggested by Defendants. Moreover, given the size of the claims

asserted by the Defendants in these cases1, the delay in resolving this adversary proceeding

would result in a delay in distributions to other creditors, as a reserve to accommodate

Defendants’ claims would result in no meaningful distributions to other creditors, and will delay

the prompt administration of the Trust. Plaintiffs reserve the right to seek an estimation of

Defendants’ claims pursuant to 11 U.S.C. §502(c) if necessary to avoid undue delay.




1
 Defendants have filed two proofs of claim in the cases, one in the Promise Healthcare, LLC
case and one in the Success Healthcare 1, LLC case, for $45,900,000 million in each case.



030680-84269/4843-0851-2747.1
                                                   -2-
               Case 20-50769-CTG           Doc 20       Filed 06/18/21   Page 3 of 5




        5.      Moreover, Defendants previously filed a Motion for Abstention due to the state

court lawsuit, which the Defendants had filed in California. Some written discovery had already

occurred in that suit, including production of documents. Defendants’ counsel has also stated

that Defendants have obtained an expert report on damages. Having filed proofs of claim in

these cases, Defendants should be both willing to, and in a position to, move promptly to have

their claims adjudicated, as well as to have the claim asserted by the Plaintiffs against SPD

promptly litigated.

        6.      Defendants’ position: This is a business litigation case with competing contract

and business tort claims commenced in California state court in August 2017 by SPD against

Plaintiffs as well as individuals who are not parties to the litigation in this Court. Defendants are

not aware that any production of documents occurred in that case; in any event, Plaintiffs’

counsel has made it clear that “I don’t know what document production occurred in California,

but the discovery here will be separate.” Defendants anticipate that written discovery in this case

will take time because, according to Plaintiffs’ counsel, responsive documents to Defendants’

requests may be in the possession of the buyer of the hospital rather than Plaintiffs. Aside from

document production, fact discovery will require access to several third-party witnesses located

across the country since the agreed course of performance between SPD and Success deviated

from the terms of the underlying contract. Accordingly, the 75 days for fact discovery proposed

by Plaintiffs is not even close to feasible for this case.

        7.      Plaintiffs’ argument that SPD’s two proofs of claim will potentially delay

distributions to creditors is overstated. The Liquidating Trustee objected to one of SPD’s two

claims as duplicative in the First Omnibus Objection to Claims on March 8, 2021. SPD disputed

the objection, but acknowledged that SPD can receive only one recovery on its damages under




030680-84269/4843-0851-2747.1
                                                  -3-
               Case 20-50769-CTG         Doc 20      Filed 06/18/21    Page 4 of 5




the confirmed plan in these cases. Defendants have no intention of drawing out this litigation;

they too seek a resolution without delay, but simply request sufficient time to conduct necessary

discovery.

       WHEREFORE, the Parties submit this joint statement to the Court, and request that the

Court either set this matter for a status conference or issue an appropriate Scheduling Order as

soon as possible.

Dated: June 18, 2021                         DLA PIPER LLP (US)
Wilmington, Delaware
                                             /s/ Stuart M. Brown
                                             Stuart M. Brown (#4050)
                                             Matthew S. Sarna (#6578)
                                             1201 N. Market Street, Suite 2100
                                             Wilmington, DE 19801
                                             Telephone: (302) 468-5700
                                             Facsimile: (302) 394-2341
                                             Email: Stuart.Brown@dlapiper.com
                                                     Matthew.Sarna@dlapiper.com

                                             -and-

                                             WALLER LANSDEN DORTCH & DAVIS, LLP
                                             Mark C. Taylor (admitted pro hac vice)
                                             100 Congress Avenue, Suite 1800
                                             Austin, TX 78701
                                             Telephone: (512) 685-6400
                                             Facsimile: (512) 685-6417
                                             Email: Mark.Taylor@wallerlaw.com

                                             -and-

                                             WALLER LANSDEN DORTCH & DAVIS, LLP
                                             John Tishler (admitted pro hac vice)
                                             Tyler N. Layne (admitted pro hac vice)
                                             511 Union Street, Suite 2700
                                             Nashville, TN 37219
                                             Telephone: (615) 244-6380
                                             Facsimile: (615) 244-6804
                                             Email: John.Tishler@wallerlaw.com
                                                    Tyler.Layne@wallerlaw.com




030680-84269/4843-0851-2747.1
                                               -4-
              Case 20-50769-CTG   Doc 20     Filed 06/18/21    Page 5 of 5




                                     Attorneys for the Plaintiffs

                                     MACAULEY LLC

                                     /s/ Thomas G. Macauley
                                     Thomas G. Macauley (No. 3411)
                                     300 Delaware Avenue, Suite 1018
                                     Wilmington, DE 19801
                                     (302) 656-0100

                                     Attorneys for Defendants Surgical Program
                                     Development, LLC and Brendan Bakir




030680-84269/4843-0851-2747.1
                                       -5-
